Citation Nr: 1226115	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive neurosis, prior to December 9, 2004.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from September 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted a 100 percent evaluation for depressive neurosis effective from December 9, 2004.  This decision was made in connection with an earlier claim for increased rating, and hence the period prior to December 9, 2004, was subject to review, though not formally considered in the November 2005 decision.

This issue was previously before the Board in September 2011; the Board denied entitlement to an increased evaluation prior to December 9, 2004.  The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (CAVC or the Court), which in April 2012, based upon a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the matter for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board noted that the Veteran had begun receiving Social Security Administration (SSA) benefits in November 1996.  The duty to assist requires VA to make all necessary efforts to obtain relevant evidence in the custody of a Federal agency, until the records are obtained or it can be certified that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  

The Board determined that a remand for development of the SSA records was not necessary.  Although neither the award decision nor any of the underlying evidence was associated with the claims file, the Board determined that development for such was not necessary.  The Veteran had reported that as of October 1996 he had had no post-service psychiatric treatment, and that as of August 1998 and October 2000 he had had only had one appointment with a psychiatrist at a local medical school.  The identified medical school had been asked for their records, but stated that it had no records under the Veteran's name.  As the Veteran clearly indicated that none of the records for the period considered by SSA were related to psychiatric issues, and VA had independently developed for the potentially relevant records the Veteran had later identified, the Board determined that a remand for further development was not required.

The Court, however, determined that the relevance of the SSA records could not be foreclosed absent actual review of those records.  The JMR failed to discuss the rationale offered by the Board in determining that the records did not relate to the claimed disability and had no reasonable possibility of assisting in substantiating the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Instead, the JMR ignored the test set forth by the Federal Circuit and relied upon the factually blind and absolute development requirement it had enunciated almost a decade earlier.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact SSA and request a copy of the administrative decision awarding benefits to the Veteran as of November 1996, as well as all underlying evidence and information relied upon in rendering such decision.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


